Citation Nr: 0533875	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  95-16 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connected for a seizure disorder.

2.  Entitlement to service connection for tardive dyskinesia.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had service in the Iowa Army National Guard 
from May 1979 to July 1983, including periods of active duty 
for training from June 1979 to August 1979; July 12, to July 
26, 1980; July 11, 1981, to July 25, 1981; and June 12, 1982, 
to June 26, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In addition to the issues listed above, a 
claim of entitlement to service connection for a mental 
disability was developed for appellate review; however, the 
appellant withdrew his appeal of this issue when he appeared 
for a hearing at the RO in August 1999.  

This matter was remanded to the RO in May 2005 in order to 
satisfy the veteran's request for a Travel Board hearing at 
the RO.  That hearing was held before the undersigned 
Veterans Law Judge in August 2005.  A transcript of the 
hearing is in the record.  Previously, a video-conference was 
held before another member of the Board in connection with 
this appeal, but that member has left the Board.  


FINDINGS OF FACT

1.  A seizure disorder did not have its onset during active 
service or otherwise result from disease or injury in 
service.

2.  Tardive dyskinesia did not have its onset during active 
service or otherwise result from disease or injury in 
service.

3.  A cervical spine disability did not have its onset during 
active service or otherwise result from disease or injury in 
service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
seizure disorder.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  The veteran is not entitled to service connection for 
tardive dyskinesia.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  The veteran is not entitled to service connection for a 
cervical spine disability.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide. In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim." 38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran dated in November 2002 and October 
2003, in combination with the Supplemental Statements of the 
Case (SSOCs) issued in May 2003 and May 2004.  Neither letter 
was mailed to the appellant prior to the initial RO 
adjudication of his claim in 1994.  Assuming for the sake of 
argument that pre-decision notice is required, any defect in 
this regard is harmless error.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  The appellant did not provide any additional 
evidence in response to the letters and the SSOCs that was 
not fully considered by the RO in later SSOCs.  There is 
simply no indication that disposition of his claim would have 
been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Finally, the Board notes that this case has been active for 
over 10 years, 11 SSOCs and one SOC have been issued, and the 
veteran has been provided several hearings.  Therefore, the 
veteran has been provided with a meaningful opportunity to 
participate effectively in the processing of his claims.  
Mayfield v. Nicholson, 19 Vet App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including VA 
medical records, Social Security records, and private medical 
records, as well as service personnel records, has been 
obtained and associated with the claims file.  There is no 
indication of any relevant records that the RO has failed to 
obtain.  The veteran testified at his hearing before the 
undersigned that all records are now before the VA and he had 
no additional evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  VA examinations were conducted in 1994, at which 
time it was determined that the veteran did not have a 
seizure disorder or tardive dyskinesia.  The veteran has been 
diagnosed as having a cervical spine disorder; however, 
additional examination or opinion is unnecessary because 
there is no evidence that indicates that the veteran's 
cervical spine disorder may be associated with an established 
event, injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4)(i)(C); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Charles v. Principi, 16 Vet. App. 370 (2002). 

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims.


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for chronic disease, 
including certain neurological disorders and arthritis, may 
be established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from active 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where the evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
claimant was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the claimant was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(24), 106(d); 38 C.F.R. §§ 3.6(a), 
3.7(o)(1)(iv), (o)(2).

Active duty is full-time duty, other than active duty for 
training, in the Armed Forces, and separation from active 
duty, under conditions other than dishonorable, confers 
veteran status.  38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(b).  
Active duty for training (ACDUTRA, ADT or, in the services, 
active duty training) is full-time duty for training purposes 
performed by National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505, and by Reservists.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this 
refers to the fifteen days of annual training, sometimes 
euphemistically referred to as "summer camp," that each 
Reservist or National Guardsman must perform each year.

The veteran maintains that he has a seizure disorder, tardive 
dyskinesia, and a cervical spine disorder that are due to his 
periods of training in the Army National Guard.  He testified 
before the undersigned in August 2005 in detail about this 
incident.  Basically, he stated that he hurt his cervical 
spine during an incident in the summer of 1979 during which 
he was firing off rounds of ammunition being observed by a 
two-star General.  The General ordered him to handle the 
ammunition in a certain way which the veteran knew to be 
unsafe.  The veteran had to jump and hit the deck while 
holding one of the heavy rounds (weighing about 70 pounds).  
He reports that he hurt his cervical spine during this 
incident.  He reports that he received medical treatment for 
the injury.  Moreover, he believes that the General's 
assistant must have recorded the incident, which was somewhat 
memorable because everybody hit the deck when they saw the 
veteran doing so, and then they all laughed.  The veteran 
however, stated that he could tell the General was mad.  The 
veteran reported that he sought medical attention for his 
back the next day.  He believes he injured his chest cavity 
and neck.  He stated that the records show he was treated for 
pneumonia and was given Demerol, but he believes it was 
really for his neck.  

Service medical and records show no complaints, symptoms or 
findings of a cervical spine disorder, seizure disorder, or 
tardive dyskinesia.  The veteran's examination in April 1979 
for enlistment shows no defects.  He reported a history of 
dizzy spells at age 13, cause unknown.  In June 1979, he 
sought treatment for his belief that he had two pancreases, 
which he was told by a private doctor.  He also asked for 
tranquilizers for his nerves and new eyeglasses.  The 
impression was abdominal pain and anxiety.  The private 
doctor's records were sought, no medication was prescribed.  

An examination in August 1979 showed no defects.  The veteran 
was treated for dizziness one evening in July 1980 following 
a four mile march.  The diagnosis was hyperventilation 
syndrome.  It was felt that this was not suggestive of any 
possible future disability.  An examination for retention in 
March 1982 reflects no defects.  The veteran attested to no 
change in his medical or mental condition since his last 
examination.  The records also show the veteran was on the 
medication Prolixin, and that he was prescribed this 
medication for his National Guard Summer Camp in June 1982, 
by the University of Iowa Hospital.  He was administered this 
medication June 24, 1982, while on his two-week active duty 
training, and given a vial of the medication to take with 
him.  

Service personnel records (SPRs) contain a letter written in 
February 1983 from the Mental Health Institute of the Iowa 
Department of Social Services to the veteran's superiors in 
the National Guard showing the veteran had been first 
hospitalized involuntarily at that facility from August 1978 
to September 1978 for mental health problems.  He had made 
threats against family members and demonstrated bizarre 
behavior.  He continued to be an outpatient patient with that 
facility until April 1981.  He was considered to be seriously 
mentally impaired.  Substandard drill performance and 
continued use of medical drugs was listed as factors leading 
to his superior's questioning his suitability for military 
service in January 1983.  In June 1983, he applied for 
discharge, citing his nerves and listing his medications, 
including Prolixin, Cogentin, and Serex.  The veteran was 
discharged from service in July 1983.  His DD 214 shows he 
was a cannon crewman, but SPR's show he was also authorized 
to prepare foods.  

Private treatment records, including those associated with 
his Social Security Administration (SSA) disability claim, 
are replete with reference to mental health problems 
including schizophrenia and schizoid personality disorder, 
atypical psychosis, anti-social personality disorder, and 
alcohol abuse.  Records from the State Mental Health 
department date from April 1981 and show these diagnoses.  A 
hospitalization report dated from August to September 1978 
showed an initial impression of rule out seizure disorder 
with secondary organic brain syndrome.  Neurological 
evaluation was normal, and an electroencephalogram (EEG), 
skull x-rays, and brain scan were normal.  The final 
diagnosis was general medical examination without illness.  
In April 1983, these records reflected a long psychiatric and 
drug history, beginning five years earlier, at age 17, with 
the diagnosis of schizophrenia.  Hospitalization was noted in 
the fall of 1980, at which time Prolixin and Haldol was 
prescribed.  He was hospitalized again in 1981 for his mental 
health.  He sought hospitalization in 1982 at the University 
of Iowa Hospital for seizures but this was ruled not a 
typical epileptic fit.  A seizure work up, including CT scan 
and EEG, was negative.  The assessment included undiagnosed 
psychosis in remission and probable syncopal episode.  In May 
1983, the veteran gave a history of seizures; however, it was 
noted that on further examination he most likely had fainting 
spells due to hyperventilation.  SSA records show disability 
status based on schizophrenia in August 1990.  

Post-service treatment records also show treatment for the 
cervical spine dated from October 1988.  The veteran saw a 
chiropractor at that time for a condition of the back and 
cervical spine.  In September 1990, he was treated for lower 
cervical and thoracic strain related to a recent motor 
vehicle accident.  At that time, X-rays of the cervical spine 
revealed degenerative disc disease at C5 and C6, with no 
fractures.  Compression fractures were noted at T6-7 and 9.  
These were unchanged from March 1990.  The veteran reported 
that he did not remember any previous back problems or 
surgeries, and none were noted in his history.  An additional 
accident with spine injury was noted in December 1992.  
Cervical disc surgery occurred in May 1994.  

The veteran was afforded VA examinations in August 1994.  
Psychiatric examination yielded a diagnosis of paranoid 
schizophrenia with somatic delusions chronic and ongoing.  
General medical examination noted the diagnoses of 
schizophrenia dated from 1978 or 1979 and through the 1980s.  
The administration of Prolixin was also noted and it was 
noted that the veteran may have developed some side effects 
including dyskinetic reaction, primarily manifested by 
headaches.  He reported that he had taken Benadryl to 
counteract the effects of Prolixin.  He told the examiner he 
was involved in a sting operation to get the doctor who was 
prescribing this medication.  (He reported this elsewhere in 
the record.)  The examiner noted the history of motor vehicle 
accidents.  The veteran reported to the examiner he was 
currently on Tranxene from his local doctor in Spirit Lake.  
Following examination, the assessment included possible 
psychiatric disorder, history of headaches, stress related, 
unlikely related to Prolixin but the history should be 
reviewed, no evidence of seizure disorder, history of 
possible dyskinesia reaction to Prolixin, but no evidence of 
tardive dyskinesia at the present time, history of cervical 
spine degenerative disease, status post fusion and 
laminectomy.  

In February 1995, Jeffrey J. Goerss, M.D. stated that the 
veteran had taken multiple antipsychotic medications in the 
past, though he had no records in his possession.  The 
veteran reported being treated by multiple psychotic 
medications in multiple combinations, and Dr. Goerss stated, 
"I certainly agree that in examining [the veteran] that 
these medications in the past could have caused brain damage 
and/or seizures."  However, in a separate statement dated in 
February 1995 Dr. Goerss stated that the veteran had had no 
seizures since he had known him.

The veteran's mother reported in March 1995 that she had been 
present when the veteran had a seizure.

In January 1997, a chiropractor, Dennis J. Zlystra, stated 
that he treated the veteran from October 5 to October 31, 
1988 for a condition of the cervical spine which he felt was 
the result of previous injury, possible several years before 
he treated him.

More recent treatment records from Jeffrey J. Goerss, M.D., 
and Sunny S. Kim, M.D., show continued cervical problems and 
cervical diskectomy and fusion in 2003.  


A.  Seizure Disorder

The Board finds no evidence of seizure disorder in the 
service medical records.  The fainting spell following a four 
mile march was not considered to represent seizure activity.  
No seizure-type symptoms were reported by the veteran in his 
periodic examinations in service, in fact, he affirmatively 
indicated he had no problems.  No such disability was shown 
in any period of service, nor has there been continuity of 
symptomatology since service to link any current seizure 
disorder to any period of qualifying service.  There is no 
medical evidence showing that the veteran had a seizure 
disorder related to service or during an applicable 
presumption period and still has such a condition.  See 
Savage v. Gober, 10 Vet. App. at 498.  

More importantly, the medical evidence does not show that the 
veteran has a current seizure disorder.  Although Dr. Goerss 
stated that the veteran's medications in the past could have 
caused seizures, he also stated "I do know that he has had 
no seizures since I have known him."  It is difficult to 
reconcile these statements, and the phrasing of the opinion, 
i.e., "could have," is speculative.  To the extent that Dr. 
Goerss was diagnosing the veteran as having a seizure 
disorder, his opinion is not persuasive, as it was not 
supported by objective findings or diagnostic testing.  On 
the other hand, the VA examiner in August 1994 found no 
evidence of a seizure disorder, based upon neurological 
examination of the veteran.  More importantly, this finding 
is supported by the diagnostic testing of record, including 
EEG, skull x-ray, and brain scan, all of which were negative 
for any findings of a seizure disorder.  In the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The statements from the veteran and other lay persons 
concerning the presence of a seizure disorder and its 
relationship to active service are not competent.  There is 
no indication that they possess the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a seizure disorder.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.




B.  Cervical Spine Disability

The Board finds no evidence of an in-service cervical spine 
disorder.  The service medical records are negative for any 
findings of a cervical spine disorder.  While the veteran, as 
lay a person, is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  Espiritu at 494.

A cervical spine disorder was not shown by the medical 
evidence prior to October 1988, when the veteran was treated 
by a chiropractor.  Nor has there been continuity of 
symptomatology since service to link the current cervical 
spine disorder to service.  There is no medical evidence 
showing that the veteran had a chronic condition related to 
the cervical spine in service and still has such a condition.  
See Savage v. Gober, 10 Vet. App. at 498.  Furthermore, no 
opinion evidence or other probative evidence links the 
current cervical spine disorder to service.  The 1994 VA 
general medical examination shows only current disability, 
and there is no evidence of a relationship between that 
disability and service.  While Dr. Zlystra indicated that he 
treated the veteran for a condition of the cervical spine 
which he felt was the result of previous injury, possibly 
several years before he treated him, he did not specifically 
relate the disability to the veteran's active service.  
Essentially, the critical element in this claim is the lack 
of a relationship between the current cervical spine 
disability and service.

In fact, the record does not reflect a chronic disability of 
the cervical spine until several years after service.  There 
is no competent evidence linking the veteran's current 
cervical spine disorder to any in-service disease or injury.  
While a review of the record shows that a finding of cervical 
spine disorder exists following service, with the earliest 
documented manifestation of such a disorder several years 
following service, there is no competent medical evidence 
which demonstrates that the cervical spine disorder is 
related to service.  Moreover, intercurrent motor vehicle 
accidents which precipitated treatment for the spine and neck 
do not support the veteran's claim.  

The Board appreciates the sincerity of the veteran's belief 
that his cervical spine disorder is related to service.  
However, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
that his claimed condition is etiologically related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a cervical spine disorder.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.


C.  Tardive dyskinesia

The Board notes that there is no competent evidence showing 
that the veteran currently has tardive dyskinesia, nor was it 
shown in service.  The VA examiner in 1994 stated that there 
was no evidence of tardive dyskinesia.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Inasmuch as the 
veteran argues it is present and was caused by Prolixin, this 
medication was prescribed by the University of Iowa Hospital 
and the record does reflect one dose was administered in June 
1982 during active duty training.  However, there is no 
opinion that this one administration caused or contributed to 
any current tardive dyskinesia.  VA and private treatment 
records do not show such a finding.  Contrary to the 
veteran's contention that he has tardive dyskinesia that is 
related to active service, the VA examiner's opinion in 
August 1994 to assess the likelihood of that very matter was 
unfavorable.  There is no medical opinion of record refuting 
the VA examiner's opinion.  

Again, the Board appreciates the sincerity of the veteran's 
belief that he has the condition and it is related to 
service.  However, it is well established that, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, that his claimed condition is etiologically 
related to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for tardive dyskinesia.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.


ORDER

Service connected for a seizure disorder is denied.

Service connection for a cervical spine disability is denied.  

Service connection for tardive dyskinesia is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


